Name: Commission Regulation (EU) NoÃ 703/2010 of 4Ã August 2010 amending Regulation (EC) NoÃ 828/2009 laying down detailed rules of application for the marketing years 2009/10 to 2014/15 for the import and refining of sugar products of tariff heading 1701 under preferential agreements
 Type: Regulation
 Subject Matter: food technology;  trade policy;  tariff policy;  beverages and sugar;  marketing;  economic geography
 Date Published: nan

 5.8.2010 EN Official Journal of the European Union L 203/14 COMMISSION REGULATION (EU) No 703/2010 of 4 August 2010 amending Regulation (EC) No 828/2009 laying down detailed rules of application for the marketing years 2009/10 to 2014/15 for the import and refining of sugar products of tariff heading 1701 under preferential agreements THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (1), and in particular Article 9(5) thereof, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (2), and in particular Article 11(7) thereof, Whereas: (1) Pursuant to Article 1(4) of Commission Regulation (EC) No 828/2009 of 10 September 2009 laying down detailed rules of application for the marketing years 2009/10 to 2014/15 for the import and refining of sugar products of tariff heading 1701 under preferential agreements (3), a country listed in Annex I to Regulation (EC) No 1528/2007 or in Annex I to Regulation (EC) No 732/2008 is eligible to be added to Annex I to Regulation (EC) No 828/2009. However, according to Article 11(1) of Regulation (EC) No 732/2008, only least-developed countries listed in Annex I to that Regulation are eligible. (2) Burkina Faso is a least-developed country listed in Annex I to Regulation (EC) No 732/2008 and has requested to the Commission to be listed in Annex I to Regulation (EC) No 828/2009. Burkina Faso produces sugar and is therefore a potential exporter to the European Union. (3) Article 11(2) of Regulation (EC) No 828/2009 provides penalties if imported sugar, which is not intended for refining, is refined. However, these penalties should not apply if justified and exceptional technical reasons are approved by Member States. (4) Regulation (EC) No 828/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 828/2009 is amended as follows: 1. In Article 1, paragraph 4 is replaced by the following: 4. A country listed in Annex I to Regulation (EC) No 1528/2007 or listed as least-developed country in Annex I to Regulation (EC) No 732/2008 shall be added on its own request to Annex I to this Regulation.; 2. In Article 9(4), a second subparagraph is added: Member States shall notify the Commission before 1 March and for the previous marketing year of the quantities of sugar which has actually been imported, broken down by reference number and country of origin and expressed in kilograms white sugar equivalent.; 3. In Article 11(2), the second subparagraph is replaced by the following: Producers shall pay, before 1 June following the marketing year concerned, an amount equal to EUR 500 per tonne for the quantities of sugar referred to in point (c) of the first subparagraph, for which they cannot provide a proof, acceptable to a Member State, that refining took place for justified and exceptional technical reasons.; 4. Part I of Annex I to Regulation (EC) No 828/2009 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 348, 31.12.2007, p. 1. (2) OJ L 211, 6.8.2008, p. 1. (3) OJ L 240, 11.9.2009, p. 14. ANNEX Part I: Least Developed Countries Group Label Third Country Reference number NON-ACP-LDC Bangladesh Cambodia Laos Nepal 09.4221 ACP-LDC Benin Burkina Faso Democratic Republic of Congo Ethiopia Madagascar Malawi Mozambique Senegal Sierra Leone Sudan Tanzania Togo Zambia 09.4231